DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1 and 31 – 34) in the paper filed January 26, 2022 is acknowledged.  Claims 2, 3, 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 and 31 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (JP 2010-229466 A). See provided JPO Abstract Translation and Machine Translation.
Regarding claim 1, Yoshizawa discloses a magnetic film comprising iron and copper (JPO Abstract and Figure 4: at least FeCuNbSiB) distributed between opposing first and second major surfaces of the magnetic film, the copper having a first atomic concentration C1 at a first depth d1 from the first major surface (i.e. near the surface) and a peak second atomic concentration C2 at a second depth d2 from the first major surface (peak depth shown in Figure 4; see also Paragraph 0031 teaching this peak depth occurring between 2 and 20 nm from surface), wherein d2 > d1 (i.e. the peak occurs deeper than the concentration C1, which is taken at the surface or 0-1 nm depth in Figure 4) and C2 is at least 5 times C1 (i.e. the peak is at least 5 times the value at depth d1, which appears to be clearly shown in Figure 4 when comparing the surface value of C1= ~0 and C2=5; but also explicitly taught that C2 should be 2x or more than C1 in Paragraph 0017).
	Regarding claims 31 and 32, d1 values of near the surface as in Figure 4 both read on values of 0-5 nm and 0-3 nm (the Examiner notes that d1 and C1 are distinct values, not average values across an entire range of depth or a maximum value in that entire range, so any distinct d1 value (and corresponding C1) can be utilized).
	Regarding claim 33, Yoshizawa explicitly disclose that the maximum value (C2) should be in the range of 2 – 20 nm from the surface (Figure 4 and also Paragraph 0031).
	Regarding claim 34, Yoshizawa explicitly disclose FeCuSi alloys (at least Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31 – 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizawa (JP ‘466 A) as applied above.
Yoshizawa is relied upon as described above.
While the Examiner maintains that Yoshizawa anticipates the claimed C2 is at least 5x C1 requirement in the claims, the Examiner acknowledges that Yoshizawa only explicitly requires that the value of C2 be at least twice the value of C1.
However, the Examiner notes that there is significant overlap between the range of 2:1 to infinity and 5:1 and infinity and that the teaching in Yoshizawa clearly denotes that these ranges produce substantially functionally equivalent articles possessing good soft magnetic characteristics (see Paragraph 0017 of the Machine Translation).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the C2/C1 ratio meeting applicants’ claimed “at least 5” requirement by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding the additional limitations of claims 1 and 31 – 34, these limitations are met for the reasons set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner particularly calls out Yoshizawa et al. (U.S. Patent App. No. 2010/0230010 A1), Figure 4, and Ohta et al. (U.S. Patent No. 9,222,145 B2), Figure 5a and col. 4, lines 62 – 65, both of which would also appear to anticipate the entirety of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 23, 2022